DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/202 has been entered.

Response to Amendment
The Amendment filed 08/10/2022 has been entered. Claim 26 was added new. Claims 1-26 remain pending in the application.  

Response to Arguments
Applicant’s arguments, see Applicant’s remarks filed on 08/10/2022 with respect to the rejection(s) of claim(s) 1, 9-16 and 25 as being unpatentable over Dhal (U.S. Pre-Grant Publication No. 2014/0030096) in view of Caruso (U.S. Pre-Grant Publication No. 2017/0022968) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 as being anticipated by Caruso. It is noted that the independent claim 1 only requires the replacement insert to have a non-circular cross-sectional profile and Caruso teaches insert 46 having an outer perimeter forming a rectangular cross-sectional profile (non-circular cross-sectional profile) as shown in figures 6-10. Furthermore, claims 11-14 reciting the oblong shaped cross-sectional profile are rejecting as being unpatentable under 35 U.S.C. 103. Caruso. Caruso, in paragraph [0049], teaches the cross-sectional shape of the root inserts may include any suitable cross-sectional shape, for example, the cross-sectional shape of the root inserts 46 may be a square, a rectangle, a circle, or similar. The claimed oblong shape is a shape similar to a rectangle and a circle as it contains two parallel linear segments similar to a rectangle while having two semi-circular sides. Therefore, the oblong shape claimed in claims 11-14 would be within the design choice of one of ordinary skill in the art as a suitable cross-sectional shape of the root insert.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “an outer surface” and “two or more outer surfaces”. It is unclear if the claimed “two or more outer surfaces” is different from the previously recited outer surface. For purposes of this examination the claimed limitation “wherein the replacement insert has a non-circular cross-sectional profile with two or more outer surfaces that are convex” is interpreted as “wherein the replacement insert has a non-circular cross-sectional profile wherein the non-circular cross-sectional profile is defined by the outer surface and wherein the outer surface has at least two convex portions”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 15, 16 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruso (U.S. Pre-Grant Publication No. 2017/0022968).

As per claim 1, Caruso discloses a replacement insert for the repair of a joint connecting a wind turbine blade to a rotor hub of a wind turbine, comprising: a bushing having a first end, a second end, an outer surface, and an internal passageway (bushing 48 having two ends, an outer surface and an internal passageway; figure 10); and a cover (50; figure 5) that extends completely around a circumference of the outer surface of at least a section of the bushing (as shown; figures 5, 10), wherein the replacement insert has a non-circular cross-sectional profile (insert 46 having a rectangular cross-sectional profile; figure 10).

As per claim 9, Caruso discloses the replacement insert according to claim 1, and further discloses wherein the cover is formed from a composite material (bushing 48 surrounded by composite material 50; paragraph [0044]).

As per claim 10, Caruso discloses the replacement insert according to claim 9, and further disclose wherein the composite material is fully cured (composite material 50 cured; paragraph [0044]).

As per claim 15, Caruso discloses the replacement insert according to claim 1, and further disclose a chamfer at a tip of the replacement insert (the end (tip) of the insert 46 is chamfered; figure 7).

As per claim 16, Caruso discloses the replacement insert according to claim 1, and further disclose wherein the cover includes a plurality of layers of fibrous material (composite material made from fibers; paragraph [0044]).

As per claim 25, Caruso discloses the replacement insert according to claim 1, and further disclose wherein the replacement insert is configured to be initially separate from the wind turbine blade and attachable to the blade as an assembled unit (insert 46 is bolted, i.e., made separate from the wind turbine blade; paragraph [0052]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso.

As per claims 11-14, Caruso discloses the replacement insert according to claim 1. Caruso does not explicitly teach wherein the replacement insert has an oblong cross-sectional profile defined by a major axis and a minor axis, wherein the major axis is greater than the minor axis (claim 11), wherein the cover further comprises a first planar surface, a second planar surface opposed to the first planar surface, a first arcuate surface extending between the first and second planar surfaces, and a second arcuate surface extending between the first and second surfaces and opposed to the first arcuate surface (claim 12), wherein the first and second arcuate surfaces have a constant radius of curvature (claim 13) and wherein the constant radius of curvature is equal to the minor axis (claim 14). 
However, Caruso teaches the cross-sectional shape of the root insert may include any suitable cross-sectional shape including a square, a rectangle, a circle, or similar (paragraph [0049]). The claimed oblong shape is a shape similar to a rectangle and a circle as it contains two parallel linear segments similar to a rectangle while having two semi-circular sides. Therefore, the oblong shape claimed in claims 11-14 would be within the design choice of one of ordinary skill in the art as a suitable cross-sectional shape of the root insert and it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Caruso’s cross-sectional shape of the insert to include the claimed oblong shape because Caruso teaches the inserts may include any suitable cross-sectional shape (paragraph [0049]).

Claims 19-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view Applicant’s admitted prior art.

As per claims 19-21, Caruso discloses the replacement insert according to claim 16. Caruso does not explicitly disclose wherein at least one of the plurality of layers includes a fiber roving, wherein the fibers of the roving are oriented in a direction substantially perpendicular to a longitudinal axis of the bushing (claim 19), wherein at least one of the plurality of layers includes a biaxial fiber sheet, wherein the fibers of the biaxial fiber sheet are oriented at +/−45 degrees relative to a longitudinal axis of the bushing (claim 20), and wherein at least one of the plurality of layers includes a unidirectional fiber sheet, wherein the fibers of the unidirectional fiber sheet are oriented substantially parallel to a longitudinal axis of the bushing (claim 21). 
In the Non-Final Rejection dated 10/05/2021, the examiner took an official notice that composite fiber material with fibers oriented in the longitudinal unidirectional, biaxial direction at +/- 45 degrees the longitudinal direction, and the direction perpendicular to the longitudinal direction are the most common fiber orientations as they provide good strength in one direction or two directions. However, Applicant failed to traverse the examiner’s assertion of official notice. Therefore, the official notice is taken as an admitted prior art (see MPEP 21440.03).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Caruso’s plurality of layers of fibers to be oriented in one of the three directions (longitudinal, biaxial at +/- degrees, lateral) as they are the most common fiber orientations well known to provide good strength.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view Jacobsen (U.S. Pre-Grant Publication No. 2017/0045032).

As per claims 23 and 24, Caruso discloses the replacement insert according to claim 1. Caruso does not explicitly disclose a plug positioned in the second end of the bushing and extending therefrom, wherein the cover is disposed around at least a portion of an outer surface of the plug (claim 23), a seal disposed in the internal passageway of the bushing, wherein the seal is configured to prevent a contamination agent introduced into the passageway at the first end from reaching the second end of the bushing (claim 24). 
Jacobsen is an analogous prior art in that it deals with a bushing assembly for wind turbine blade. Jacobsen teaches a plug (382; figure 7) positioned in the second end (386) of the bushing (380) and extending therefrom (as shown; figure 7), wherein the cover is disposed around at least a portion of an outer surface of the plug (insert 50 (cover) disposed around outer surface of bushing 40 or bushing system 340 having the anchor element 382; figures 3, 4, 7) and a seal (390) disposed in the internal passageway of the bushing (as shown; figure 7), wherein the seal is configured to prevent a contamination agent introduced into the passageway at the first end from reaching the second end of the bushing (bolt 390 can act as an obstruction to prevent contaminants to reach second end 386; figure 7). 
Jacobsen teaches the anchor element (plug) having the bolt (seal) acts to retain the threaded element in the wind turbine blade and provide a smooth transition in stiffness (paragraphs [0106], [0107]). 
Therefore, in order to improve mounting of the bushing, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Caruso’s bushing to incorporate Jacobsen’s anchor element having a plug and a seal because the anchor element acts to retain the threaded element in the wind turbine blade and provide a smooth transition in stiffness (paragraphs [0106], [0107]). 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Dhal (U.S. Pre-Grant Publication No. 2014/0030096).

As per claim 26, Caruso discloses a replacement insert for the repair of a joint connecting a wind turbine blade to a rotor hub of a wind turbine, comprising: a bushing having a first end, a second end, an outer surface, and an internal passageway (bushing 48 having two ends, an outer surface and an internal passageway; figure 10); and a cover (50; figure 5) that extends completely around a circumference of the outer surface of at least a section of the bushing (as shown; figures 5, 10). 
However, Caruso does not teach wherein the replacement insert has a non-circular cross-sectional profile wherein the non-circular cross-sectional profile is defined by the outer surface and wherein the outer surface has at least two convex portions (see claim interpretation of claim 26 set forth in the 35 U.S.C. 112(b) rejection above). 
Dahl is an analogous prior art in that Dahl deals with a bushing for wind turbine blade root insert. Dahl teaches possible cross-sectional shape for the bushing having a non-circular cross-sectional profile wherein the non-circular cross-sectional profile is defined by the outer surface and wherein the outer surface has at least two convex portions (bushing 7 having an oblong cross-sectional profile; figure 10e).
Combining prior art elements or simple substitution of one known element for another to obtain predictable result supports a conclusion of obviousness (see MPEP 2143). The various cross-sectional shape of the bushing taught by Dahl would only provide predictable result of providing a hole configured to receive a root bolt (Dhal, paragraph [0061]) also suitable for Caruso (Caruso, paragraph [0007]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Caruso’s bushing to incorporate an oblong shape taught by Dhal, as Dhal teaches, the oblong shape is one of the possible cross-sectional shape of the bushing (Dhal, paragraphs [0086]-[0089]).

Allowable Subject Matter
Claims 2-8 are allowed.
Claims 17, 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
In Non-Final Rejection dated 10/05/2021, claims 2-8, 17, 18, and 22 were previously indicated to have allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745